DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/605,300 (Published as US 2021/0053158 A1) in view of Shoji et al. (US 5,928,965)
This is a provisional nonstatutory double patenting rejection.
Claim 1 of the current application differs from claim 1 co-pending application 16/605,300 by further disclosing “wherein in the third step, a black silicon layer is formed on the second main surface of the object and an inner surface of the groove while the reactive ion etching is performed”.  However, claim 1 of co-pending application 16/605,300 clearly recited third step of, after the second step, performing dry etching on the object from the second main surface side, in a state in which the etching protection layer is formed on the second main surface, to form a groove opening to the second main surface, in the object along each of the plurality of 
	The following table will compare the claims of current application vs. 16/605,300 along with the teaching of Shoji as discussed above.

	16/605,028 Claims (Current application) 		16/605,300 Claims
		1							1
		2							5
		3							6
		4							1 (and Shoji)
		5							1 (and Shoji)
		6							7
		7							6
		8-9							1 (and Shoji)
		10							7

		12							7
		13							7
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (JP 2009/039755 A), English translation via https://worldwide.espacenet.com/publicationDetails/biblio?DB=EPODOC&II=0&ND=3&adjacent=true&locale=en_EP&FT=D&date=20090226&CC=JP&NR=2009039755A&KC=A in view of Shoji et al. (US 5,928,965).
Regarding to claim 1, Sakamoto discloses an object cutting method, comprising:

a second step of, after the first step, irradiating the object with a laser light to form at least
one row of modified regions in the single crystal silicon substrate along each of a plurality of lines to cut and to form a fracture in the object so as to extend between the at least one row of modified regions and a second main surface of the object along each of the plurality of lines to cut (paragraph 0009, 0012, 0015-0018, 0026-0028, 0032-0033, Fig 2-3, Fig 6-7)
a third step of, after the second step, performing reactive ion etching on the object from
the second main surface side to form a groove opening to the second main surface, in the object along each of the plurality of lines to cut (paragraph 0005, 0040).
	Regarding to claim 1, Sakamoto fails to disclose in a third step, a black silicon layer is formed on the second main surface of the object and an inner surface of the groove while the reactive ion etching is performed.  However, Sakamoto clearly teaches to etch reactive ion etching (i.e. anisotropic dry etching) using a gas comprising oxygen (See paragraph 0040).  Shoji teaches to performing reactive ion etching (i.e. dry etching or plasma etching) using a gas comprises O2, wherein a black silicon layer (707 or 506, 606) is formed on the second main surface of the object and an inner surface of the groove while the reactive ion etching is performed (col. 3-5, Fig 1a-1b, Fig 2, Fig 5a-5b).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sakamoto in view of Shoji by having a black silicon layer is formed on the second main surface of the object 
	Regarding to claim 2, Sakamoto discloses in the second step, the at least one row of modified regions is formed along each of the plurality of lines to cut by forming the plurality of rows of modified regions (7) arranged in a thickness direction of the object, and the fracture is formed to extend between the modified regions adjacent to each other in the plurality of rows of modified regions (See fig 2-3, Fig 6-7, (paragraph 0009, 0012,  0015-0018, 0026-0028, 0032-0033).
	Regarding to claim 3, Sakamoto discloses wherein in the second step, the at least one row of modified regions is formed along each of the plurality of lines to cut by forming a plurality of modified spots (7) arranged along each of the plurality of lines to cut, and the fracture is formed to extend between the modified spots adjacent : to each other among the plurality of modified spots (See fig 2-3, Fig 6-7, (paragraph 0009, 0012,  0015-0018, 0026-0028, 0032-0033)
	Regarding to claims 4 and 8-9, Sakamoto discloses mixing oxygen (O2) into an etching gas in a third step (See paragraph 0040).  Sakamoto fails to disclose the black silicon layer is formed by mixing oxygen into an etching gas.  Shoji discloses the black silicon layer (107 or 506 or 606) is formed by mixing oxygen into an etching gas (col. 3-5, Fig 1a-1b, Fig 2, Fig 5a-5b).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sakamoto in view of Shoji by having a black silicon layer is formed on the second main surface of the object and an inner surface of the groove while the 
	Regarding to claim 5, Sakamoto discloses in the third step, the oxygen is mixed into the etching gas when the groove has a predetermined depth (See Fig 16, Fig 17, paragraph 0040).
	Regarding to claims 6, 10-13, Sakamoto discloses a fourth step of, after the third step, cutting the object into a plurality of semiconductor chips along each of the plurality of lines to cut by sticking an extension film (i.e. expanding tape) to the second main surface side and extending the extension film (paragraph 0041-0043, Fig 13A).
	Regarding to claim 7, Sakamoto discloses wherein in the second step, the at least one row of modified regions (7) is formed along each of the plurality of lines to cut by forming a plurality of modified spots arranged along each of the plurality of lines to cut, and the fracture is formed to extend between the modified spots adjacent to each other among the plurality of modified spots (paragraph 0009, 0012,  0015-0018, 0026-0028, 0032-0033, Fig 2-3, Fig 6-7).

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713